RENDERED: JUNE 17, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0897-MR


WILLIAM B. YEAPLES                                                    APPELLANT



                 APPEAL FROM BOURBON CIRCUIT COURT
v.               HONORABLE JEREMY M. MATTOX, JUDGE
                  ACTION NOS. 12-CR-00019 & 13-CR-00100



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND GOODWINE, JUDGES.

CLAYTON, CHIEF JUDGE: William B. Yeaples appeals pro se from a Bourbon

Circuit Court order denying his motion to vacate, set aside or correct sentence

pursuant to Kentucky Rules of Criminal Procedure (RCr) 11.42. Yeaples claims

that he received ineffective assistance of counsel in entering a guilty plea to
multiple charges. He further alleges that the trial court applied the wrong legal

standard in denying his RCr 11.42 motion. Upon review, we affirm.

             The underlying facts of the case are set forth in the opinion of the

Kentucky Supreme Court on direct appeal:

                   On Christmas day, 2011, Appellant, William B.
             Yeaples drove William Ross and John Haynes to the
             home of Lee Richardson. While at the residence, Ross
             and Haynes robbed and shot Lee and his son Joe
             Richardson. Lee died as a result. After the shooting,
             Yeaples drove away with Haynes and Ross in tow.

                    Yeaples was subsequently arrested and indicted for
             complicity to murder, complicity to first-degree assault,
             and tampering with physical evidence. By information,
             Yeaples was also charged with complicity to first-degree
             robbery. At a pre-trial bond hearing, the lead
             investigating detective testified that Yeaples admitted to
             driving Ross and Haynes to and from the Richardson
             home, but denied knowing that they intended to rob,
             shoot, or kill anyone. The Commonwealth averred that
             Yeaples procured the murder weapon and provided it to
             Ross prior to the murder. This was based in part on
             Haynes’ statements to the police.

                     In exchange for a recommended sentence of 30
             years’ imprisonment, Yeaples pled guilty to all charges in
             both cases with the exception of complicity to murder,
             which was amended down to facilitation to murder.
             After entering his plea, Yeaples requested to waive his
             pre-sentence investigation and proceed immediately with
             sentencing. Considering the severity of the charges, the
             trial court postponed final sentencing.

Yeaples v. Commonwealth, No. 2014-SC-000129-MR, 2015 WL 1544302, *1 (Ky.

Apr. 2, 2015).

                                         -2-
              Two months later, Yeaples filed a motion to withdraw his guilty plea

on the grounds of ineffective assistance of counsel. In that motion, he asserted

that: “1) trial counsel never advised him that pleading to lesser included offenses

was a potential option; and 2) he complained to Ms. Crabbe [his attorney] that the

facts recited in the guilty plea were inaccurate, but that Ms. Crabbe told him to

plead to those facts because ‘they were just the Commonwealth’s version of the

facts.’” Id. at *2.

              At the hearing on the motion,

              Yeaples acknowledged that he had authorized Ms.
              Crabbe to engage in plea negotiations with the
              Commonwealth and that he discussed his plea agreement
              with Ms. Crabbe and a mitigation specialist. Ms. Crabbe
              testified that she discussed lesser included charges and
              potential defenses with Yeaples at various stages of the
              trial court proceedings.

                     Ms. Crabbe also acknowledged that when Yeaples
              expressed reservations with the facts presented in the
              plea agreement, she informed him that it was her
              experience that the court would not accept the plea if
              Yeaples informed the court that he did not engage in
              those actions. Accordingly, the case would continue to
              trial. Ms. Crabbe further stated that it became clear over
              time that the Commonwealth was building a strong case
              and that she informed Yeaples that a sentence of life
              without parole was a possibility. She specifically noted
              that Yeaples’ co-defendants and others agreed to testify
              against him.

Id.




                                          -3-
             After hearing the testimony of Crabbe and Yeaples, the trial court

denied the motion, finding that the guilty plea was entered knowingly and

voluntarily. Based on the testimony, it found that Yeaples was aware of lesser-

included offenses and defenses; that Yeaples knew Crabbe had contacted the

Commonwealth about the possibility of pleading to lesser-included offenses, but

the Commonwealth had rejected those proposals, and that Crabbe’s testimony

about her conversations with Yeaples was credible.

             In its written findings on the docket sheet, the trial court reiterated its

verbal finding, based upon Crabbe’s testimony, that Yeaples was aware of his

defenses and of potential lesser-included offenses. The court further found that he

was aware of the facts to which he was pleading guilty and acknowledged their

truth under oath. The trial court found that the facts as testified to at the hearing

gave a strong indication that the facts he pleaded guilty to and acknowledged in the

Commonwealth’s offer were true. Most significantly for purposes of this appeal,

the trial court concluded that “[b]ased upon this, the court finds defendant’s

attorney was satisfactorily representing him and the plea was entered voluntarily.”

             On direct appeal, the Kentucky Supreme Court rejected Yeaples’s

argument that the trial court should have allowed him to withdraw his guilty plea,

basing its decision on the totality of the circumstances and Yeaples’s testimony at

the hearing on the motion to withdraw. Id.


                                          -4-
             Yeaples then filed a motion pursuant to RCr 11.42, raising multiple

claims of ineffective assistance of counsel against Crabbe in connection with his

plea. He alleged that she failed to assist him in his defense; erroneously advised

him to plead guilty and to waive his right to be indicted by a grand jury for the

first-degree robbery charge; failed to conduct necessary research; was unwilling to

discuss preparation and strategy for a trial; and erroneously advised him to tell the

trial court that the facts set forth in the guilty plea were accurate when in fact they

were not. Yeaples also filed a supplemental motion and memorandum containing

additional claims that counsel’s advice to proceed by information on the first-

degree robbery charge was deficient; and that she failed to make a timely motion to

withdraw his guilty plea. The trial court denied the motion without a hearing, on

the grounds that all the legal issues raised in the motion were previously addressed

by the court in the prior proceeding and fully adjudicated by the Kentucky

Supreme Court opinion affirming the judgment. This appeal by Yeaples followed.

             In order to prove ineffective assistance of counsel, a defendant must

show: (1) that counsel’s representation was deficient in that it fell below an

objective standard of reasonableness, measured against prevailing professional

norms; and (2) that he was prejudiced by counsel’s deficient performance.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d

674 (1984); Gall v. Commonwealth, 702 S.W.2d 37, 39 (Ky. 1985).


                                          -5-
Both Strickland prongs must be met before relief may be granted. Prescott v.

Commonwealth, 572 S.W.3d 913, 920 (Ky. App. 2019). A failure to prove either

prong is dispositive. Id.

             When a defendant argues that his guilty plea was rendered involuntary

due to ineffective assistance of counsel, the trial court is required

             to consider the totality of the circumstances surrounding
             the guilty plea and juxtapose the presumption of
             voluntariness inherent in a proper plea colloquy with a
             Strickland v. Washington inquiry into the performance of
             counsel. To support a defendant’s assertion that he was
             unable to intelligently weigh his legal alternatives in
             deciding to plead guilty because of ineffective assistance
             of counsel, he must demonstrate the following:

                    (1) that counsel made errors so serious that
                    counsel’s performance fell outside the wide
                    range of professionally competent
                    assistance; and (2) that the deficient
                    performance so seriously affected the
                    outcome of the plea process that, but for the
                    errors of counsel, there is a reasonable
                    probability that the defendant would not
                    have pleaded guilty, but would have insisted
                    on going to trial.

Rigdon v. Commonwealth, 144 S.W.3d 283, 288 (Ky. App. 2004) (internal

quotation marks and citations omitted).

             Yeaples argues that the trial court applied the wrong legal standard in

reviewing his post-conviction arguments. Specifically, he challenges the trial

court’s ruling that his claims had already been addressed and resolved in the earlier


                                          -6-
proceeding in which he unsuccessfully sought to withdraw his guilty plea. He

contends that the trial court’s approach was impermissible under Martin v.

Commonwealth, 207 S.W.3d 1 (Ky. 2006), and that his ineffective assistance of

counsel claims should have been reviewed afresh under the Strickland standard.

             A convicted defendant is not permitted to use RCr 11.42 “to retry

issues which could and should have been raised in the original proceeding, nor

those that were raised in the trial court and upon an appeal considered by this

court.” Thacker v. Commonwealth, 476 S.W.2d 838, 839 (Ky. 1972). Prior to

Martin, this procedural rule was applied broadly to bar ineffective assistance of

counsel claims related to issues that were raised on direct appeal. Leonard v.

Commonwealth, 279 S.W.3d 151, 157 (Ky. 2009). In Martin, the defendant’s trial

counsel failed to object to allegedly improper remarks made by the prosecutor in

closing arguments. Martin, 207 S.W.3d at 2. On direct appeal, the Court reviewed

this unpreserved issue for manifest injustice and concluded that the improper

argument did not rise to the level of palpable error. Id.; see RCr 10.26. In his

post-conviction RCr 11.42 motion, the defendant argued that his trial counsel was

ineffective for failing to preserve the error. The Court of Appeals held that

because he had raised the improper argument error on direct appeal, he was not

entitled to raise it again in a collateral attack under RCr 11.42. Id. at 2. The




                                          -7-
Kentucky Supreme Court reversed this holding, distinguishing palpable error

review from the review of claims of ineffective assistance of counsel:

              When an appellate court engages in a palpable error
              review, its focus is on what happened and whether the
              defect is so manifest, fundamental and unambiguous that
              it threatens the integrity of the judicial process.
              However, on collateral attack, when claims of ineffective
              assistance of counsel are before the court, the inquiry is
              broader. In that circumstance, the inquiry is not only
              upon what happened, but why it happened, and whether it
              was a result of trial strategy, the negligence or
              indifference of counsel, or any other factor that would
              shed light upon the severity of the defect and why there
              was no objection at trial. Thus, a palpable error claim
              imposes a more stringent standard and a narrower focus
              than does an ineffective assistance claim. Therefore, as a
              matter of law, a failure to prevail on a palpable error
              claim does not obviate a proper ineffective assistance
              claim.

Id. at 5.

              Several years later, the Kentucky Supreme Court reiterated the

fundamental difference between “a direct appeal allegation of palpable error” and

“a collateral attack allegation of ineffective assistance of counsel based on the

alleged palpable error.” Leonard, 279 S.W.3d at 158. It explained how the

distinction “makes sense” because “the palpable-error claim is a direct error,

usually alleged to have been committed by the trial court (e.g., by admitting

improper evidence).” Id. By contrast “[t]he ineffective-assistance claim is

collateral to the direct error, as it is alleged against the trial attorney (e.g., for


                                             -8-
failing to object to the improper evidence).” Id. The Court stressed that the claims

are one step removed from each other. “While such an ineffective-assistance claim

is certainly related to the direct error, it simply is not the same claim. And because

it is not the same claim, the appellate resolution of an alleged direct error cannot

serve as a procedural bar to a related claim of ineffective assistance of counsel.”

Id.

             In Yeaples’s case, however, the claims addressed on direct appeal and

in the post-conviction proceeding are identical: both alleged ineffective assistance

of counsel and the two-part Strickland test for determining ineffective assistance of

counsel is applied in both proceedings. “Ineffective assistance of counsel is a well-

recognized premise for an RCr 8.10 motion to withdraw a guilty plea under

Kentucky law.” Greene v. Commonwealth, 475 S.W.3d 626, 629 (Ky. 2015)

(footnotes and citations omitted). In order to succeed on a motion to withdraw a

guilty plea under this theory, a defendant needs to “show that both his trial counsel,

in fact, provided him with erroneous legal advice and that but for that mistake, he

would not have pleaded guilty.” Id.

             Yeaples made allegations of ineffective assistance of counsel in his

motion to withdraw his guilty plea, and a full hearing on the matter was held by the

court. Crabbe testified extensively about her representation of Yeaples. Yeaples

now claims as grounds for his RCr 11.42 motion that his plea was involuntary due


                                          -9-
to counsel’s errors and mis-advice. He is precluded from raising these issues again

because he raised them or could have raised them in his motion to withdraw the

guilty plea. The procedural bar is applicable in this case because the claims are

identical and, in both instances, require a showing that both prongs of Strickland

are met. In denying the motion to withdraw the plea, the trial court expressly

found, in accordance with the first prong of Strickland, that Yeaples’s “attorney

was satisfactorily representing him and the plea was entered voluntarily.” This

ruling was affirmed on direct appeal.

             For the foregoing reasons, the Bourbon Circuit Court’s order denying

the RCr 11.42 motion is affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

William B. Yeaples, pro se               Daniel Cameron
West Liberty, Kentucky                   Attorney General of Kentucky

                                         Thomas A. Van De Rostyne
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -10-